Title: George Jefferson to Thomas Jefferson, 8 March 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            My dear Sir
            Richmond 8th March 1811
          
           You will probably have heard before this reaches you, of my appointment as Consul to Lisbon.
          I have not yet received the Commission, and hope that the hurry after the close of the Session may cause it to be delayed, until I shall have time to hear from you in reply to this letter: as it would be with extreme reluctance that I should decline accepting of an appointment, obtained by your kindly interesting yourself in my behalf, and especially without previously consulting you.
          I fear however that there is an insurmountable difficulty in the way of my acceptance.
          Mr Gibson as you know, has for several years past been in a very ill state of health.—his Father, who has not seen him for 15 or 16 years, and who is upwards of 70 years of age, has repeatedly expressed a very earnest desire to see him once more— and within this year or two, has been particularly urgent with him to go over to England, not for that reason only, but to ascertain if the Doctors there can restore him to health, of which he has very sanguine expectations.
          Mr G. had at length determined on going this spring, to which effect he has long since written to his Father.—How can I my dear Sir can I, under such circumstances, think of leaving the Country, and of consequently disappointing him, when his life perhaps depends on his going?
          It would be ungenerous under any circumstances, for a person to leave his partner on such short notice; but in my case, it would be particularly so: as Mr G. with a decent capital, and a rich Father, took me by the hand when a young Man wholly unknown in business, except merely as a clerk in a public office—and that too, without a shilling of money.
          I suppose it would be entirely out of the question for me to expect to be allowed to delay my departure until Mr G’s return, which from this time, would be at least 8 or 9 months: as, from Mrs G’s particular situation, it will be about 2 months before he will be able to leave her. The only possible chance that occurs to me is, the being allowed to let Mr G. act for me for a short time, which he would be willing to do, in the hope of the climate being of service to his health, provided he were to be permitted, after a few months stay, to make a short visit to England, after which he would return here, and then I could go.
          My reason for troubling you with this letter is to ask, if there would be any impropriety in my making making such a proposal? I greatly fear there would be; as I do not suppose, if a Consul is allowed to appoint any one to act under him at all, it is ever done unless he is in office, at the place of his destination, & compelled for a time to be absent. If the appointment is made by the Goverment, then it would be wholly out of the question for it to be given to Mr G., who is a federalist, although to be sure a very moderate one.— His sense of propriety is such however, that I could trust him, although the President ought not, even in so subordinate a station: for I am satisfied that he would in such a case act as he supposed I would do were I present, whatever his own wishes or opinions might be.—It must be confessed however, that he might be influenced without being sensible of it, to decide wrong.—On the other hand it may be said, (as I suppose) that no case where party feelings could operate, can be expected to occur at Lisbon.
          I am going on however to make these random observations, and to trouble you with this long letter, I dare say very unnecessarily—but I know that your great goodness will excuse me: if I were not well assured of that, I certainly should not have taken such a liberty.
          I hope my dear Sir it is not necessary for me to add, that if you suppose the President would feel the smallest embarrassment on your account, or the least difficulty on any other, that I would relinquish the office even if I knew I could make a fortune by it in one year, sooner than I would say a word to him on the subject.—Hoping to hear from you before I shall be compelled to decide, I am
          
            My dear Sir Your greatly obliged and ever grateful friend & servt
            
 Geo. Jefferson
          
        